Case 2:20-cv-10629-CJC-PVC Document 4 Filed 02/05/21 Page 1 of 9 Page ID #:16

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-10629 CJC (PVC)                                 Date: February 5, 2021
Title           Kenneth Ray Johnson v. Sierra Conservation Center Warden




Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Marlene Ramirez                                        None
                  Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Petitioner:              Attorneys Present for Respondent:
                     None                                            None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
             MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
             THIS ACTION BE DISMISSED AS UNTIMELY

        On October 29, 2020, Kenneth Ray Johnson (“Petitioner”), a California state
prisoner proceeding pro se, constructively filed a Petition for Writ of Habeas Corpus
pursuant to 28 U.S.C. § 2254. 1 (“Petition,” Dkt. No. 1). Petitioner asserts four claims:
(1) his conviction was obtained by his codefendant’s statements without corroborating
evidence, in violation of California Penal Code § 1111; (2) his trial counsel was
ineffective for failing to raise a Penal Code § 1111 claim; (3) the trial court’s failure to
allow him to cross-examine his co-defendant violated his rights to confrontation and due
process; and (4) the evidence was insufficient to support the special circumstance
allegation. (Id. at 5-6). For the reasons set forth below, the Petition appears to be
untimely.


1
  Pursuant to the mailbox rule, “[w]hen a prisoner gives prison authorities a habeas
petition or other pleading to mail to court, the court deems the petition constructively
‘filed’ on the date it is signed.” Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir.
2010); see also Houston v. Lack, 487 U.S. 266, 270 (1988). Accordingly, the Court
adopts the date in the signature block, October 29, 2020, as the Petition’s constructive
filing date. (Petition at 8).

CV-90 (03/15)                        Civil Minutes – General                               Page 1 of 9
Case 2:20-cv-10629-CJC-PVC Document 4 Filed 02/05/21 Page 2 of 9 Page ID #:17

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 20-10629 CJC (PVC)                             Date: February 5, 2021
Title           Kenneth Ray Johnson v. Sierra Conservation Center Warden


       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) applies to the
instant Petition because Petitioner filed it after AEDPA’s effective date of April 24, 1996.
Lindh v. Murphy, 521 U.S. 320, 336 (1997). AEDPA altered federal habeas litigation by
imposing a specific time limit on the filing of federal habeas petitions. See Rhines v.
Weber, 544 U.S. 269, 274 (2005). By creating a limitations period, Congress intended
“to reduce delays in the execution of state and federal criminal sentences.” Woodford v.
Garceau, 538 U.S. 202, 206 (2003).

       Under 28 U.S.C. § 2244(d)(1), as amended, state prisoners have only one year in
which to file their federal habeas petitions. AEDPA’s one-year limitations period begins
to run from the latest of:

        (A)      the date on which the judgment became final by the conclusion of direct
                 review or the expiration of the time for seeking such review;
        (B)      the date on which the impediment to filing an application created by State
                 action in violation of the Constitution or laws of the United States is
                 removed, if the applicant was prevented from filing by such State action;
        (C)      the date on which the constitutional right asserted was initially recognized
                 by the Supreme Court, if the right has been newly recognized by the
                 Supreme Court and made retroactively applicable to cases on collateral
                 review; or
        (D)      the date on which the factual predicate of the claim or claims presented
                 could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1)(A)-(D). Here, the applicable limitations period is that set forth in
§ 2244(d)(1)(A).

        A petitioner ordinarily has one year from the date that his conviction becomes
final to file a federal habeas petition. See 28 U.S.C. § 2244(d)(1)(A). A case becomes
final with “the conclusion of direct review or the expiration of the time for seeking such
review.” Id. According to the Petition, Petitioner was convicted in April 2014 on one

CV-90 (03/15)                          Civil Minutes – General                        Page 2 of 9
Case 2:20-cv-10629-CJC-PVC Document 4 Filed 02/05/21 Page 3 of 9 Page ID #:18

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-10629 CJC (PVC)                           Date: February 5, 2021
Title           Kenneth Ray Johnson v. Sierra Conservation Center Warden


count of murder robbery with a firearm. (Petition at 2). The California Court of Appeal
affirmed Petitioner’s murder conviction on March 24, 2016. See People v. Johnson, 2016
WL 1168587, at *9 (Cal. Ct. App. Mar. 24, 2016) (“Johnson I”); see also California
Appellate Court Case Information website, Cal. Ct. App. 2nd Dist., Case No. B256273, at
http://appellatecases.courtinfo. ca.gov (the “Case Information Website”). 2 However, the
court vacated the special circumstance finding that the murder was committed during the
course of a robbery, reversed the judgment imposing a sentence of life without the
possibility of parole, and remanded the case to the trial court so that the People could
choose whether to retry Petitioner and his co-defendant on the special circumstance or to
have the trial court resentence Petitioner and his co-defendant without the special
circumstance finding. Johnson I, 2016 WL 1168587, at *9. Petitioner filed a petition for
review with the California Supreme Court challenging the affirmance of his murder
conviction, which was denied on July 13, 2016. See Case Information Website, Case No.
S234194.

       On remand to the trial court, the People elected not to retry the special
circumstance allegation, and the court resentenced Petitioner to an aggregate term of 26
years to life. See People v. Johnson, 2017 WL 3866576, at *1 (Cal. Ct. App. Sept. 5,
2017) (“Johnson II”). On appeal of his amended sentence in the California Court of
Appeal, Petitioner filed a Wende brief. 3 See id.; see also Case Information Website, Cal.
Ct. App. 2d Dist., Case No. B280113. The court advised Petitioner that he could file a
supplemental brief setting forth any specific issues that he wished the court to consider,
but he did not do so. Johnson II, 2017 WL 3866576, at *1. The Court of Appeal


2
  The Court takes judicial notice of state court documents relevant to the disposition of
this case. See United States v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
3
  “A Wende brief is one that an appellate counsel can file when he finds no legitimate
issues for appeal. When an attorney files a Wende brief the court is then obliged to
undertake an independent review of the record for valid claims.” Hebbe v. Pliler, 627
F.3d 338, 340 n.1 (9th Cir. 2010); see also People v. Wende, 25 Cal. 3d 436 (1979).

CV-90 (03/15)                        Civil Minutes – General                       Page 3 of 9
Case 2:20-cv-10629-CJC-PVC Document 4 Filed 02/05/21 Page 4 of 9 Page ID #:19

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-10629 CJC (PVC)                          Date: February 5, 2021
Title           Kenneth Ray Johnson v. Sierra Conservation Center Warden


affirmed Petitioner’s sentence of judgment on September 5, 2017. Id.; see also Case
Information Website, Cal. Ct. App. 2d Dist., Case No. B280113. 4

        The record does not reflect that Petitioner filed a petition for review in the
California Supreme Court on direct appeal after the Court of Appeal issued its September
5, 2017 ruling. As such, Petitioner’s conviction became final on direct review forty days
after the California Court of Appeal affirmed his amended sentence, 5 i.e., on October 16,
2017. 6 See Gonzalez v. Thaler, 565 U.S. 134, 154 (2012) (“[W]ith respect to a state
prisoner who does not seek review in a State’s highest court, the judgment becomes
‘final’ under § 2244(d)(1)(A) when the time for seeking such review expires.”); Cal. R.
Ct. 8.264(b)(1), 8.500(e)(1) (providing that a Court of Appeal decision becomes final “in


4
 On May 19, 2017, while Petitioner’s appeal of his amended sentence in the Court of
Appeal was still pending, Petitioner filed a pro se habeas petition in the California
Supreme Court. See Case Information Website, Case No. S242051. The high court
denied the petition on August 9, 2017, approximately one month before the California
Court of Appeal affirmed the amended sentence. Id.
5
  Under AEDPA, where, as here, a criminal judgment is remanded for resentencing, the
date the conviction and sentence become “final” is calculated from the end of direct
review of the amended sentence. Burton v. Stewart, 549 U.S. 147, 156-57 (2007) (the
AEDPA “limitations period did not begin until both [petitioner’s] conviction and
sentence ‘became final by the conclusion of direct review or the expiration of the time for
seeking such review’”) (emphasis in original); see also United States v. LaFromboise,
427 F.3d 680, 685-86 (9th Cir. 2005) (“We conclude that the one-year time bar [under
AEDPA] will begin to run after the district court enters an amended judgment [on
remand] and either the direct appeal has been resolved or the time to appeal has
passed.”).
6
 Forty days after September 5, 2017 was October 15, 2017. However, because October
15, 2017 was a Sunday, the deadline automatically rolled over to the next court day,
October 16, 2017. See Fed. R. Civ. P. 6(a)(1).


CV-90 (03/15)                        Civil Minutes – General                      Page 4 of 9
Case 2:20-cv-10629-CJC-PVC Document 4 Filed 02/05/21 Page 5 of 9 Page ID #:20

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-10629 CJC (PVC)                             Date: February 5, 2021
Title           Kenneth Ray Johnson v. Sierra Conservation Center Warden


that court” 30 days after it is issued and requiring that any petition for review with the
California Supreme Court be filed within 10 additional days). Thus, absent tolling, the
28 U.S.C. § 2244(d)(1) limitations period began to run the next day and expired one year
later, on October 16, 2018. The instant Petition was not filed until October 29, 2020.
Therefore, absent tolling, it is untimely by more than two years.

        AEDPA provides a statutory tolling provision which suspends the limitations
period for the time during which a “properly filed” application for post-conviction or
other collateral review is “pending” in state court. 28 U.S.C. § 2244(d)(2); Pace v.
DiGuglielmo, 544 U.S. 408, 410 (2005). The time between the date a conviction
becomes final and the date a petitioner files his first state habeas petition is not subject to
statutory tolling. See Thorson v. Palmer, 479 F.3d 643, 646 (9th Cir. 2007). However,
AEDPA’s statutory tolling provision applies to “all of the time during which a state
prisoner is attempting, through proper use of state court procedures, to exhaust state court
remedies with regard to a particular post-conviction application.” Harris v. Carter, 515
F.3d 1051, 1053 n.3 (9th Cir. 2008). “Applying these principles to California’s post-
conviction procedure . . . the statute of limitations is tolled from the time the first state
habeas petition is filed until the California Supreme Court rejects the petitioner’s final
collateral challenge.” Id.; see also Carey v. Saffold, 536 U.S. 214, 217-23 (2002) (under
California’s “original writ” system, an application for state collateral review is “pending”
in the state courts so as to toll the federal statute of limitations during the interval
between a lower court’s decision and the filing of a further original state habeas petition
in a higher court).

        The United States Supreme Court has clarified this standard, holding that a
petition is “pending” between the time the lower state court reached an adverse decision
and the day the petitioner filed a petition in a higher state court only if the subsequent
petition was filed within a “reasonable time.” Id. When a state habeas petition is
untimely, it is not properly filed and AEDPA’s statute of limitations will not toll. Pace,
544 U.S. at 417. Moreover, if a petition is untimely, then “none of the time before or
during the court’s consideration of that petition is statutorily tolled.” Bonner v. Carey,


CV-90 (03/15)                        Civil Minutes – General                          Page 5 of 9
Case 2:20-cv-10629-CJC-PVC Document 4 Filed 02/05/21 Page 6 of 9 Page ID #:21

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-10629 CJC (PVC)                           Date: February 5, 2021
Title           Kenneth Ray Johnson v. Sierra Conservation Center Warden


425 F.3d 1145, 1149 (9th Cir. 2005). In Evans v. Chavis, 546 U.S. 189 (2006), the
Supreme Court held that, in the absence of a ruling on timeliness from a California state
court, “the federal court must decide whether the filing of the request for state-court
appellate review (in state collateral review proceedings) was made within what California
would consider a ‘reasonable time.’” Id. at 198 (also noting that a federal court cannot
presume that a state petition was timely simply because a state court considered the
petition on the merits).

        The California Case Information website indicates that after the California Court
of Appeal affirmed Petitioner’s amended sentence, Petitioner filed two state habeas
petitions. The first habeas petition was filed in the California Court of Appeal on
November 12, 2020 and was denied one week later, on November 19, 2020. See Case
Information Website, Cal. Ct. App. 2d Dist., Case No. B308775. The second habeas
petition was filed in the California Supreme Court on December 14, 2020, and, as of the
date of this Order to Show Cause, appears to be still pending. See Case Information
Website, Case No. S266115. Not only were both of these state habeas petitions filed
more than two years after the AEDPA statute of limitations already expired on October
16, 2018, but they were also filed after Petitioner constructively filed his federal habeas
Petition on October 29, 2020. It does not appear that Petitioner pursued any state habeas
relief during the three-year period between September 5, 2017, when the California Court
of Appeal affirmed Petitioner’s amended sentence on direct review, and October 29,
2020, when Petitioner filed the instant federal Petition.

        A state habeas petition filed after the expiration of the one-year AEDPA
limitations period does not reset the limitations clock. See Ferguson v. Palmateer, 321
F.3d 820, 823 (9th Cir. 2003) (“[S]ection 2244(d) does not permit the reinitiation of the
limitations period that has ended before the state [habeas] petition was filed.”); Roberts,
627 F.3d at 771 n.4 (“subsequent state petitions” filed after expiration of the AEDPA
limitations period do not entitle petitioner “to any additional tolling”); Meadows v. Biter,
980 F. Supp. 2d 1148, 1151 (C.D. Cal. 2013) (the filing of a state petition after the
AEDPA limitations period expired “cannot revive [the] statute of limitations and has no

CV-90 (03/15)                        Civil Minutes – General                        Page 6 of 9
Case 2:20-cv-10629-CJC-PVC Document 4 Filed 02/05/21 Page 7 of 9 Page ID #:22

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-10629 CJC (PVC)                           Date: February 5, 2021
Title           Kenneth Ray Johnson v. Sierra Conservation Center Warden


tolling effect”) (citing Ferguson, 321 F.3d at 823). Accordingly, it appears that the filing
of the 2020 habeas petitions in the California Court of Appeal and the California
Supreme Court would not entitle Petitioner to statutory tolling and would not render the
instant federal Petition timely.

        If Petitioner wishes to avoid dismissal on timeliness grounds, his response to this
Order to Show Cause should identify any errors in the foregoing analysis and provide any
additional facts that would permit him to demonstrate that he is entitled to statutory
tolling. See Banjo v. Ayers, 614 F.3d 964, 967 (9th Cir. 2010) (“[The petitioner] bears
the burden of proving that the statute of limitations was tolled.”). For example, to claim
an entitlement to statutory tolling, Petitioner must identify any relevant state court filing
not identified in this Order, such as a petition for review filed on direct review in the
California Supreme Court after the California Court of Appeal affirmed his amended
sentence on September 5, 2017, or any habeas petition filed in any state court after the
same date, but before the filing of the instant federal Petition on October 29, 2020.
Petitioner must also indicate, to the extent possible, the court in which the state petition
was filed, the case number, the date it was filed, and the date on which it was denied. If
possible, Petitioner should attach a copy of any such petition as an exhibit to his response
to the Order to Show Cause.

        In addition to statutory tolling, the AEDPA limitations period may also be subject
to equitable tolling if the petitioner can demonstrate both: (1) that he has diligently
pursued his rights; and (2) that some extraordinary circumstance stood in his way. See
Holland v. Florida, 560 U.S. 631, 649 (2010). “The petitioner must show that ‘the
extraordinary circumstances were the cause of his untimeliness and that the extraordinary
circumstances made it impossible to file a petition on time.’” Porter v. Ollison, 620 F.3d
952, 959 (9th Cir. 2010) (quoting Ramirez v. Yates, 571 F.3d 993, 997 (9th Cir. 2009)).
“[T]he threshold necessary to trigger equitable tolling under [the] AEDPA is very high,
lest the exceptions swallow the rule.” Mendoza v. Carey, 449 F.3d 1065, 1068 (9th Cir.
2006) (brackets in original; citation omitted); Bills v. Clark, 628 F.3d 1092, 1097 (9th
Cir. 2010).

CV-90 (03/15)                        Civil Minutes – General                        Page 7 of 9
Case 2:20-cv-10629-CJC-PVC Document 4 Filed 02/05/21 Page 8 of 9 Page ID #:23

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-10629 CJC (PVC)                          Date: February 5, 2021
Title           Kenneth Ray Johnson v. Sierra Conservation Center Warden


        The Petition does not expressly seek equitable tolling or disclose any basis for
such. Petitioner is advised that he bears the burden of demonstrating an entitlement to
equitable tolling. See Miranda v. Castro, 292 F.3d 1063, 1065 (9th Cir. 2002) (habeas
petitioners have the burden of proof to show both diligence and extraordinary
circumstances to warrant equitable tolling); Rudin v. Myles, 781 F.3d 1043, 1055 (9th
Cir. 2015) (a habeas petitioner “bears a heavy burden to show that she is entitled to
equitable tolling”). If, for example, Petitioner contends that he is entitled to equitable
tolling, he must show that he diligently sought to pursue his claims after his amended
sentence was affirmed in September 2017 but was prevented from doing so by
circumstances beyond his control. See Holland, 560 U.S. at 653 (“The diligence required
for equitable tolling purposes is ‘reasonable diligence,’ ‘maximum feasible diligence[.]’”)
(internal citations omitted). Petitioner must also identify the period or amount of time he
contends that the statute of limitations should be equitably tolled.

        For the reasons stated above, based upon the Petition as currently submitted, the
statute of limitations triggered by 28 U.S.C. § 2244(d)(1)(A) appears to bar this action.
Petitioner is therefore ORDERED TO SHOW CAUSE, within thirty days of the date
of this Order, why this action should not be dismissed as untimely pursuant to the
AEDPA one-year limitations period. Petitioner is advised to inform the Court of any
reason why he may be entitled to statutory or equitable tolling.

        After the Court receives a response to the Order to Show Cause, the Court may
prepare a Report and Recommendation for submission to the District Judge. This Order
is not dispositive of any of Petitioner’s claims.

       Instead of filing a response to the instant Order, Petitioner may request a
voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a).
A Notice of Dismissal form is attached for Petitioner’s convenience. However,
Petitioner is advised that any dismissed claims may be later subject to the statute of
limitations under 28 U.S.C. § 2244(d)(1), which, as amended by AEDPA, provides



CV-90 (03/15)                        Civil Minutes – General                      Page 8 of 9
Case 2:20-cv-10629-CJC-PVC Document 4 Filed 02/05/21 Page 9 of 9 Page ID #:24

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-10629 CJC (PVC)                           Date: February 5, 2021
Title           Kenneth Ray Johnson v. Sierra Conservation Center Warden


that “[a] 1-year period of limitation shall apply to an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State court.”

      Petitioner is expressly warned that the failure to file a timely response to this
Order to Show Cause may result in a recommendation that this action be dismissed
with prejudice for his failure to prosecute and comply with Court orders. See Fed.
R. Civ. P. 41(b).

       The Clerk of Court is directed to serve a copy of this Order on Petitioner at his
current address of record.

        IT IS SO ORDERED.




                                                                                         00:00
                                                                Initials of Preparer      mr



CV-90 (03/15)                        Civil Minutes – General                           Page 9 of 9
